NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a0213n.06
                              Filed: March 24, 2005

                                            No. 03-2400

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DAVID C. HOCKADAY,                                 )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
CITY OF DEARBORN, DOYNE E.                         )   EASTERN DISTRICT OF MICHIGAN
JACKSON, and AMOCO BEYDOUN                         )
SERVICE CENTER                                     )
                                                   )
       Defendants-Appellees.                       )




       Before: BOGGS, Chief Judge; COOK and BRIGHT*, Circuit Judges.


PER CURIAM. David Hockaday appeals the district court’s grant of summary judgment for

defendant Doyne Jackson. At issue on appeal is whether Jackson is entitled to qualified immunity.

After hearing oral argument and reviewing the record, the parties’ briefs, and the applicable law, this

court determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision on this issue for the reasons well stated by District Judge Lawrence Zatkoff

in his opinion.




       *
        The Honorable Myron H. Bright, Circuit Judge for the United States Court of Appeals for
the Eighth Circuit, sitting by designation.